


Exhibit 10(j)

 

VIACOM

EXCESS 401(k) PLAN

 

EFFECTIVE APRIL 1, 1984

RESTATED AS OF DECEMBER 1, 1999

AMENDED EFFECTIVE JANUARY 1, 2002

FURTHER AMENDED EFFECTIVE AUGUST 28, 2002

 

 

Section 1.                                            Establishment and Purpose
of the Plan.

 

1.1                                 Establishment.  There is hereby established
for the benefit of Participants an unfunded plan of voluntarily deferred
compensation known as the Viacom Excess 401(k) Plan.  Any Eligible Employee who
is identified by the Company on or after August 28, 2002 as a reporting person
for purposes of Section 16(b) of the Securities Act of 1934 (“Reporting
Employee”) shall no longer be eligible to participate in this Plan, and shall
instead be eligible to participate in the Viacom Excess 401(k) Plan for
Designated Senior Executives.  Except as provided to the contrary herein, any
elections and deferrals made under the Plan by a Reporting Employee prior to the
date he is identified as a Reporting Employee shall remain in full force and
effect.

 

1.2                                 Purpose.                            The
purpose of this Plan is to provide a means by which an Eligible Employee may, in
certain circumstances, elect to defer receipt of a portion of his Compensation. 
The Plan also provides that the Company will, in certain instances, credit the
Account of a Participant with an Employer Match.

 

Section 2.                                            Definitions.

 

The following words and phrases as used in this Plan have the following
meanings:

 

2.1                                 Account.          The term “Account” shall
mean a Participant’s individual account, as described in Section 5 of the Plan.

 

2.2                                 Board of Directors.     The term “Board of
Directors” means the Board of Directors of the Company.

 

2.3                                 Bonus.             The term “Bonus” means
any cash bonus paid under the Viacom Inc. Short-Term Incentive Plan and any
other comparable annual cash bonus plan sponsored by any Employer.

 

2.4                                 Committee.      The term “Committee” means
the Retirement Committee appointed by the Board of Directors.  The Committee may
act on its own behalf or through the actions of its duly authorized delegate.

 

2.5                                 Company.        The term “Company” means
Viacom Inc.

 

1

--------------------------------------------------------------------------------


 

2.6                                 Compensation.  The term “Compensation” means
an Eligible Employee’s annual compensation as defined in the Viacom 401(k) Plan
with the following modifications: (i) the limitations imposed by Internal
Revenue Code §401(a)(17) shall not be taken into account, and (ii) Bonuses
earned for calendar years prior to January 1, 2002 shall not be excluded.

 

2.7                                 Disability.     A Participant shall be
deemed to have incurred a “Disability” or to be “Disabled” if the Participant
(i) has been determined to be disabled by the Social Security Administration or
(ii) is receiving benefits under the provisions of the long-term disability plan
covering such Participant that is sponsored by or participated in by the
Participant’s Employer.  The date a Participant meets the definition of
Disability shall be treated as the date he terminates employment for purposes of
Section 5 of the Plan.

 

2.8                                 Eligible Employee.     The term “Eligible
Employee” means an employee of an Employer (i) for whom the sum of (a) the rate
of annual base salary for a particular year and (b) actual commissions received
for the prior year, equals or is greater that the annual compensation limit in
effect under Internal Revenue Code Section 401(a)(17) (as adjusted from time to
time by the Committee) and (ii) is designated by the Committee as an employee
who s eligible to participate in the Plan.  If an employee becomes an Eligible
Employee in any Plan Year, such employee shall remain an Eligible Employee for
all future Plan Years; provided, however, that the Committee may terminate such
employee’s eligibility for the Plan if his annual base salary as of January 1 of
any Plan Year is less than the amount in clause (i) in effect for the Plan Year
in which such employee initially became an Eligible Employee.  In no event shall
any Reporting Employee be considered an Eligible Employee under the Plan on or
after August 28, 2002.

 

2.9                                 Employer.     The term “Employer” means the
Company and any affiliate or subsidiary that adopts the Plan on behalf of its
Eligible Employees.

 

2.10                           Employer Match.     The term “Employer Match”
means the amounts credited to a Participant’s Account with respect to a
Participant’s Excess Salary Reduction Contributions and Excess Bonus Deferral
Contributions, calculated using the rate of matching contributions under the
Viacom 401(k) Plan in effect at the time such Plan contributions are made. 
Effective January 1, 2002 for all Bonuses earned for calendar years beginning
after December 31, 2001, Excess Bonus Deferral Contributions shall not be
credited with an Employer Match.

 

2.11                           Excess Bonus Deferral Contributions.        For
all Bonuses earned for calendar years prior to January 1, 2002, the term “Excess
Bonus Deferral Contributions” means the portion of the Participant’s
Compensation attributable to a Bonus that he elects to defer under the terms of
this Plan.  Effective August 28, 2002 for all Bonuses earned on or after January
1, 2002, the Plan shall no longer provide for Excess Bonus Deferral
Contributions.  Any Bonus Deferral Contribution election made under this Plan
for the Bonus earned for the calendar year 2002 shall be deemed to have been
made under, and be recognized by, the Viacom Bonus Deferral Plan, or the Viacom
Bonus Deferral Plan for Designated Senior Executives, as appropriate.

 

2.12                           Excess Salary Reduction Contributions.     The
term “Excess Salary Reduction Contributions” means the portion of a
Participant’s Compensation, excluding any Bonus, earned

 

2

--------------------------------------------------------------------------------


 

during a Plan Year (after such Participant has reached any Limitation) that he
elects to defer under the terms of this Plan.

 

2.13                           Investment Options.   The term “Investment
Options” means the investment funds available to participants in the Viacom
401(k) Plan, excluding the Self-Directed Brokerage Account.

 

2.14                           Joint Payment Option.  The term “Joint Payment
Option” means, in accordance with Section 5.2, (i) any payment option election
made by a Participant in effect in this Plan immediately prior to August 28,
2002, and (ii) any payment option election made on or after August 28, 2002.  A
Joint Payment Option shall apply to all amounts credited to the Participant’s
Account in this Plan and his account in the Viacom Bonus Deferral Plan, as well
as any similar plan applicable to Reporting Employees.

 

2.15                           Limitation.     The term “Limitation” means the
limitation on contributions to defined contribution plans under Section 415(c),
on compensation taken into account under Section 401(a)(17), or on elective
deferrals under Section 401(k)(3) and Section 402(g) of the Internal Revenue
Code of 1986.

 

2.16                           Participant.     The term “Participant” means an
Eligible Employee who elects to have Excess Salary Reduction Contributions or
Excess Bonus Deferral Contributions made to the Plan.

 

2.17                           Plan.     The term “Plan” means the Viacom Excess
401(k) Plan as set forth herein, as amended from time to time.

 

Section 3.                                            Participation.

 

3.1                                 Designation of Eligible Employees.  All
employees who were Eligible Employees immediately prior to August 28, 2002 will
remain Eligible Employees, subject to Section 2.8.  Beginning August 28, 2002,
each month the Committee will designate in its sole discretion those additional
employees who satisfy the terms of paragraph 2.7 as eligible to participate in
the Plan.

 

3.2                                 Election to Participate.

 

(a) An Eligible Employee must elect to participate in the Plan.  An Eligible
Employee may elect, at any time after becoming eligible, to begin participation
and to commence making Excess Salary Reduction Contributions during the Plan
Year by filing an election with the Committee in accordance with this Section 3
and the rules and regulations established by the Committee.  Such election will
be effective on a prospective basis beginning with the payroll period that
occurs as soon as administratively practicable following receipt of the election
by the Committee.

 

(b) For Bonuses earned for calendar years prior to January 1, 2002, an Eligible
Employee could elect within 30 days of the date he became an Eligible Employee
to make an Excess Bonus Deferral Contribution with respect to any Bonus
scheduled to be paid in the next succeeding

 

3

--------------------------------------------------------------------------------


 

calendar year.  Prior to December 31 of each Plan Year, an Eligible Employee
could elect to make an Excess Bonus Deferral Contribution with respect to any
Bonus scheduled to be paid in the second succeeding calendar year.  For example,
prior to December 31, 1999 an Eligible Employee could make an Excess Bonus
Deferral Contribution election with respect to any cash bonus scheduled to be
paid in 2001 under the Viacom Inc. Short-Term Incentive Plan.

 

3.3                                 Amendment or Suspension of
Election.     Participants may change (including, suspend) their existing Excess
Salary Reduction Contribution election under this Plan during the Plan Year by
filing a new election in accordance with the prescribed administrative
guidelines.  Such new election will be effective on a prospective basis
beginning with the payroll period that occurs as soon as administratively
practicable following receipt of the election by the Committee.  A Participant
will not be permitted to make up suspended Excess Salary Reduction
Contributions, and during any period in which a Participant’s Excess Salary
Reduction Contributions are suspended, the Employer Match to the Plan will also
be suspended.  Any Excess Bonus Deferral Contribution election is irrevocable
once made and is invalid if made beyond the dates prescribed in paragraph 3.2.

 

3.4                                 Amount of Elections.

 

(a) Each election filed by an Eligible Employee must specify the amount of
Excess Salary Reduction Contributions in a whole percentage between 1% and 15%
of the Participants’ Compensation, excluding any Bonus.

 

(b) For all Bonuses earned for calendar years prior to January 1, 2002, each
Bonus Deferral election filed by an Eligible Employee must have specified the
amount of Excess Bonus Deferral Contribution in a whole percentage between 1%
and 15% of the Participant’s applicable Bonus.

 

(c) For Eligible Employees as of December 31, 1995, Compensation for Plan Year
1997 subject to Excess Salary Reduction Contributions and Excess Bonus Deferral
Contributions shall not exceed the greater of (i) $750,000, or (ii) such
Eligible Employee’s compensation, as determined by the Committee, for the 1995
Plan Year.  For employees who become Eligible Employees in 1996 or 1997,
Compensation for Plan Years 1996 and 1997, if applicable, subject to Excess
Salary Reduction Contributions and Excess Bonus Deferral Contributions shall not
exceed $750,000.

 

4

--------------------------------------------------------------------------------


 

Section 4.                                            Employer Match.

 

An Employer Match will be credited approximately every two weeks to a
Participant’s Account with respect to the eligible portion of Excess Salary
Reduction Contributions and, for Bonuses earned for calendar years beginning
prior to January 1, 2002, Excess Bonus Deferral Contributions, of such
Participant.  The eligible portion of a Participant’s Excess Salary Reduction
Contributions and the eligible portion of a Participant’s Excess Bonus Deferral
Contribution shall be limited to 5% of each contribution. For employees who
become eligible in 1996 and subsequent years, the eligible portion of a
Participant’s Excess Salary Reduction Contributions and the eligible portion of
a Participant’s the Excess Bonus Deferral Contribution shall be based on
Compensation up to an annual maximum amount of $750,000.  For Eligible Employees
as of December 31, 1995, the eligible portion of such Participant’s Excess
Salary Reduction Contributions and the eligible portion of such Participant’s
Excess Bonus Deferral Contribution for the 1997 Plan Year and each subsequent
year shall be based on Compensation up to an annual maximum equal to the greater
of (i) $750,000 or (ii) such Eligible Employee’s compensation, as determined by
the Committee, for the 1995 Plan Year.

 

Section 5.                                            Individual Account.

 

5.1                                 Creation of Accounts.  The Company will
maintain an Account in the name of each Participant.  Each Participant’s Account
will be credited with the amount of the Participant’s (i) Excess Salary
Reduction Contributions, (ii) Excess Bonus Deferral Contributions for Bonuses
earned for calendar years prior to January 1, 2002 and (iii) Employer Match, if
any, made in all Plan Years.

 

5.2                                 Joint Payment Account Option Election.

 

(a) Any Joint Payment Option defined in Section 2.13(i) shall continue to apply
until changed by the Participant in accordance with this Section 5.

 

(b) Any Eligible Employee who first becomes a Participant on or after August 28,
2002 and who has not elected Joint Payment Option under Section 4.2 of the
Viacom Bonus Deferral Plan shall elect a Joint Payment Option at the same time
that the Participant files his initial election to commence participation in the
Plan pursuant to Section 3.2.  Such Joint Payment Option shall continue to apply
until changed by the Participant in accordance with this Section 5.

 

(c) A Participant may elect to receive his entire Account under either of the
following Joint Payment Options: (1) a single lump sum; or, (2) annual payments
over a period of two, three, four or five years on or about January 31 beginning
in the calendar year immediately following the end of the Plan Year in which the
Participant terminates employment.  If no Joint Payment Option election is made
in accordance with the terms of the Plan or under the Viacom Bonus Deferral
Plan, a Participant shall be deemed to have elected to receive his Account in a
single lump sum on or about January 31 of the calendar year immediately
following the end of the Plan Year in which the Participant terminates
employment.  If a Participant makes a Joint Payment Option election to receive
payments in a single lump sum, such lump sum shall be

 

5

--------------------------------------------------------------------------------


 

payable on or about January 31 of the calendar year immediately following the
end of the Plan Year in which the Participant terminates employment, unless the
Participant elects to be paid on or about January 31 of the 2nd, 3rd, 4th or 5th
calendar year following the year in which the Participant terminates
employment.  If a Participant elects to receive annual payments over a period of
two or more years, such annual payments shall be made in substantially equal
annual payments, unless the Participant designates, at the time of making his
Joint Payment Option election, a specific percentage of his Account to be
distributed in each year.  All specified percentages must be a whole multiple of
10% and the total of all designated percentages must be equal to 100%.

 

Example 1:  If a Participant elects (or is deemed to elect) a Joint Payment
Option that provides for a lump sum payment and terminates employment in 2002,
such lump sum shall be paid on or about January 31, 2003.  A Participant
alternatively could designate January 31 of 2004, 2005, 2006 or 2007 in which to
receive his lump sum.

 

Example 2:  If a Participant elects a Joint Payment Option that provides for
annual payments over a period of four years and terminates employment in 2002,
each payment on or about January 31, 2003 through 2006 will be comprised of
approximately 25% of the Participant’s Account as of the Participant’s date of
termination.  A Participant alternatively could designate 10% of his Account to
be distributed in January, 2003, 20% in January, 2004, 30% in January, 2005 and
40% in January 2006; or, any other combination of percentages that totals 100%.

 

(c) A Participant may change his Joint Payment Option no more than three times
over the course of his employment with the Company or any affiliate.  A
Participant may change an existing Joint Payment Option only one time in any
calendar year.  Any change of a Participant’s existing Joint Payment Option
election made less than six months prior to the Participant’s termination of
employment for any reason shall be null and void and the Participant’s last
valid Joint Payment Option shall remain in effect.

 

5.3                                 Investments.

 

(a) All Excess Salary Reduction Contributions, Excess Bonus Deferral
Contributions and Employer Match, if any, will be credited through December 31st
of the calendar year in which the Participant terminates employment with an
amount equal to such amount which would have been earned had such contributions
been invested in the same Investment Options and in the same proportion as the
Participant may elect, from time to time, to have his Salary Reduction
Contributions and Matching Employer Contributions invested under the Viacom
401(k) Plan; or if no such election has been made, in the PRIMCO Stable Value
Fund (or any successor fund).

 

(b) If a Participant elects (or is deemed to elect) a single lump sum Joint
Payment Option payable in the first calendar year following the calendar year in
which the Participant terminates employment, no additional adjustments will be
made to the Participant’s Account after December 31st of the calendar year in
which the Participant terminates employment.  If a Participant elects a single
lump sum Joint Payment Option payable in the second, third, fourth or fifth
calendar year following the calendar year in which the Participant terminates
employment, the Participant’s

 

6

--------------------------------------------------------------------------------


 

Account shall be credited with earnings based on the rate of return in the
PRIMCO Stable Value Fund (or any successor fund) beginning January 1st of the
calendar year following the year in which the Participant terminates employment
and continuing through December 31st of the calendar year immediately preceding
the calendar year in which the single lump sum is paid.

 

(c) If a Participant elects annual payments, no additional adjustments will be
made to any amount payable in the first calendar year following the year in
which the Participant terminates employment  For any annual payments made in the
second, third, fourth or fifth year following the calendar year in which the
Participant terminates employment, the Participant’s Account shall be credited
with earnings based on the rate of return in the PRIMCO Stable Value Fund (or
any successor fund) beginning January 1st of the calendar year following the
year in which the Participant terminates employment and continuing through
December 31st of the calendar year immediately preceding the calendar year in
which each payment is made.

 

(d) No provision of this Plan shall require the Company or the Employer to
actually invest any amounts in any fund or in any other investment vehicle.

 

5.4                                 Account Statements.  Each Participant will
be given, at least annually, a statement showing (i) the amount of all
Contributions, (ii) the amount of Employer Match, if any, made with respect to
his Account for such Plan Year, and (iii) the balance of the Participant’s
Account after crediting Investments.

 

Section 6.                                            Payment.

 

6.1                                 Payment on Account of Termination of
Employment For Reasons Other Than Disability.    A Participant (or a
Participant’s beneficiary) shall be paid the balance in his Account following
termination of employment in accordance with the Joint Payment Option in effect
with respect to the Participant.

 

6.2                                 Payment on Account of Disability.     A
Participant (or a Participant’s beneficiary) shall be paid the balance in his
Account following the date he meets the definition of Disability in accordance
with the Joint Payment Option in effect with respect to the Participant.  If a
Participant no longer meets the definition of Disability and returns to work
with an Employer, no further payments shall be made on account of the prior
Disability, and distribution of his remaining Account shall be made as otherwise
provided in this Section 6 at the time of his subsequent termination of
employment.

 

Section 7.                                            Nature of Interest of
Participant.

 

Participation in this Plan will not create, in favor of any Participant, any
right or lien in or against any of the assets of the Company or any Employer,
and all amounts of Compensation deferred here under shall at all times remain an
unrestricted asset of the Company or the Employer.  A Participant’s rights to
benefits payable under the Plan are not subject in any manner to anticipation,
alienation, sale, transfer, assignment, pledge, or encumbrance.  All payments
hereunder shall be paid in cash from the general funds of the Company or
applicable Employer and no special or separate fund shall be established and no
other segregation of assets shall be

 

7

--------------------------------------------------------------------------------


 

made to assure the payment of benefits hereunder.  Nothing contained in this
Plan, and no action taken pursuant to its provisions, shall create or be
construed to create a trust of any kind, or a fiduciary relationship, between
any Employer and a Participant or any other person, and the Company’s and each
Employer’s promise to pay benefits hereunder shall at all times remain unfunded
as to the Participant.

 

Section 8.                                            Hardship Distributions and
Deferral Revocations.

 

A Participant may request the Committee to accelerate distribution of all or any
part of the value of his Account solely for the purpose of alleviating an
immediate financial emergency.  For purposes of the Plan, such an immediate
financial emergency shall mean an unanticipated emergency that is caused by an
event beyond the control of the Participant and which would result in severe
financial hardship to the Participant if early distribution were not permitted. 
The Committee may request that the Participant provide certifications and other
evidence of qualification for such emergency hardship distribution as it
determines appropriate.  The decision of the Committee with respect to the grant
or denial of all or any part of such request shall be in the sole discretion of
the Committee, whether or not the Participant demonstrates an immediate
financial emergency exists, and shall be final and binding and not subject to
review.

 

Section 9.                                            Beneficiary Designation.

 

A Participant’s beneficiary designation for this Plan will automatically be the
same as the Participant’s beneficiary designation recognized under the Viacom
401(k) Plan, unless a separate Designation of Beneficiary Form for this Plan has
been properly filed.

 

Section 10.                                      Administration.

 

10.1                           Committee.     This Plan will be administered by
the Committee, the members of which will be selected by the Board of Directors.

 

10.2                           Powers of the Committee.     The Committee’s
powers will include, but will not be limited to, the power

(i)                           to determine who are Eligible Employees for
purposes of participation in the Plan,

(ii)                        to interpret the terms and provisions of the Plan
and to determine any and all questions arising under the Plan, including without
limitation, the right to remedy possible ambiguities, inconsistencies, or
omissions by a general rule or particular decision,

(iii)                     to adopt rules consistent with the Plan, and

(iv)                    to approve certain amendments to the Plan.

 

10.3                           Claims Procedure.     The Committee shall have
the exclusive right to interpret the Plan and to decide any and all matters
arising thereunder.  In the event of a claim by a Participant as to the amount
of any distribution or method of payment under the Plan, within 90 days of the
filing of such claim, unless special circumstances require an extension of such
period, such person will be given notice in writing of any denial, which notice
will set forth the reason

 

8

--------------------------------------------------------------------------------


 

for the denial, the Plan provisions on which the denial is based, an explanation
of what other material or information, if nay, is needed to perfect the claim,
and an explanation of the claims review procedure.  The Participant may request
a review of such denial within 60 days of the date of receipt of such denial by
filing notice in writing with the Committee.  The Participant will have the
right to review pertinent Plan documents and to submit issues and comments in
writing.  The Committee will respond in writing to a request for review within
60 days of receiving it, unless special circumstances require an extension of
such period.  The Committee, at its discretion, may request a meeting to clarify
any matters deemed appropriate.

 

10.4                           Finality of Committee
Determinations.     Determinations by the Committee and any interpretation,
rule, or decision adopted by the Committee under the Plan or in carrying out or
administering the Plan shall be final and binding for all purposes and upon all
interested persons, their heirs, and personal representatives.

 

10.5                           Severability.     If a provision of the Plan
shall be held illegal or invalid, the illegality or invalidity shall not affect
the remaining parts of the Plan, and the Plan shall be construed and enforced as
if the illegal or invalid provision had not been included in the Plan.

 

10.6                           Governing Law.     The provisions of the Plan
shall be governed by and construed in accordance with the laws of the State of
New York, to the extent not preempted by the laws of the United States.

 

10.7                           Gender.     Wherein used herein, words in the
masculine form shall be deemed to refer to females as well as males.

 

Section 11.                                      No Employment Rights.

 

No provisions of the Plan or any action taken by the Company, the Board of
Directors, or the Committee shall give any person any right to be retained in
the employ of any Employer, and the right and power of the Company to dismiss or
discharge any Participant is specifically reserved.

 

Section 12.                                      Amendment, Suspension, and
Termination.

 

The Retirement Committee shall have the right to amend the Plan at any time,
unless provided otherwise in the Company’s governing documents.  The Board of
Directors shall have the right to suspend or terminate the Plan at any time. No
amendment, suspension or termination shall, without the consent of a
Participant, adversely affect such Participant’s rights in his account.  In the
event the Plan is terminated, the Committee shall continue to administer the
Plan in accordance with the relevant provisions thereof.

 

9

--------------------------------------------------------------------------------
